United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               July 21, 2005
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                       _____________________                     Clerk

                            No. 04-20963
                          Summary Calendar
                       _____________________


     KEN FLORY, Derivatively on behalf
     of Dynacq International, Inc.,

                                    Plaintiff-Appellant,

                               versus

     CHIU MOON CHAN; PHILIP S. CHAN;
     STEPHEN L. HUBER; EARL R. VOTAW;
     DYNACQ INTERNATIONAL, INC. a
     Nevada Corporation,

                                    Defendant-Appellees.

         __________________________________________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:02-CV-3123
         __________________________________________________

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed.     The

appellant raises no objection to the reasons for that judgment

and only maintains that he was denied an opportunity to amend his

pleadings and that appellee argued res judicata in a supplemental

presentation to the court in support of its original motion to


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dismiss.   Appellant filed no motion to amend during the months it

could have done so and after having only stated in response to

the motion to dismiss that he intended to amend.   The res

judicata issue was properly presented to the court and appellant

suggests no prejudice.

     AFFIRMED.




                                 2